On January 3, 1938, Ray F. Allen, the claimant and appellee, then employed as a deputy sheriff of Duval County, sustained disabling injuries when he was struck by a dairy truck on the streets of Jacksonville. He was, on that occasion, walking from his home to a bus line en route to the county jail, where he was to perform his regular duties as assistant jailer. His regular hours of work at this time were from 7 A. M. to 7 P. M., which were spent at the jail.
Claimant was, however, subject to being called to duty at any hour of the day or night by notification from one of his fellow employees or from the sheriff; he was constantly under the duty to apprehend any person committing a breach of the peace in his presence. The claimant received a regular salary, and was not to receive any additional amount for such special services as were rendered outside of regular hours of duty at the jail.
The claimant contends, that, because these latter facts existed his injury arose "out of and in the course of" his employment to meet the requirements of Sec. 2 (5) of the Workman's Compensation Act, Ch. 17481, Acts of 1935 as *Page 745 
amended by Ch. 18413, Acts of 1937, and that he is therefore entitled to compensation. His claim was denied by the Florida Industrial Commission, and the case was then appealed to the circuit court which reversed the Commission and entered an original award.
As a general rule, injuries sustained by an employee in going to or returning from his regular place of work are not deemed to arise out of and in the course of his employment. Voehl v. Indemnity Ins. Co. of North America, 288 U.S. 162, 77 L. Ed. 676, 53 S. Ct, 380, 87 A. L. R. 245 and note. Many exceptions have been engrafted upon this rule, however, depending upon the nature of the employment the claimant is in and the circumstances of the case.
The guiding principle in this class of cases is found in the enunciation of this Court in the case of Fidelity  Casualty Co. of New York v. Moore, 143 Fla. 103, 196 So. 495, where it was said that "for an injury to arise out of and in the course of one's employment, there must be some causal connection between the injury and the employment, or it must have had its origin in some risk incident to or connection with the employment, or that it followed from it as a natural consequence." Or, an injury is compensable if it occurs "within the period of the employment, at a place where the employee may reasonably be, and while he is reasonably fulfilling the duties of his employment or engaged in doing something incidental to it."
With this principle as the measure, the claimant's case falls short. When the claimant left his home and started for work, he was still "off-duty" and outside the sphere of activities required of him. He was not performing any service growing out of and incidental to his employment. Clapps Parking Sta. v. Ind. Acci. Comm. 51 Cal. App. 624, 197 Pac369.
While it may be said that claimant's injury was suffered *Page 746 
within the "period of employment " due to the fact that he was required to hold himself ready to perform certain duties at any hour of the day or night, that alone is insufficient to bring his case within any exception to the rule above. Nor is it enough when coupled with the fact that his salary was constant and fixed, regardless of the number of hours devoted to his work. And the mere fact that appellee was under a duty to apprehend any person committing a breach of the peace in his presence adds nothing.
It could not be successfully argued that claimant would be entitled to compensation for any injury incurred in Duval County while he was a deputy sheriff. Yet that is the effect of his argument, even if the injury had been received while he was at home or at a party or on a personal mission.
Had claimant been upon his way in answer to a call to render some special service, or had he been undertaking the performance of some duty upon his own initiative, a different result might be reached, for that would add one more salient fact to the record. Under the case made, however, we can observe no "causal connection" between the business of the employer and the accident which befell the claimant and the general rule applies.
For the reasons set forth above, I think the judgment of the circuit court should be reversed and set aside, with directions that the Industrial Commission's order be affirmed. *Page 747